internal_revenue_service national_office technical_advice_memorandum date number release date case mis no tam-121094-00 cc intl index uil no team manager taxpayer’s name taxpayer’s address taxpayer’s identification no years involved dates of conferences legend corp a corp a-fsc date industry a possession a tax_year tax_year tax_year issue in determining the foreign_sales_corporation fsc commission payable by corp a to corp a-fsc whether the taxpayer may compute the overall profit percentage opp under temp sec_1 b -1t c of the marginal_costing rules for a tam-121094-00 product by using the opp for the product or product line grouping in which the product is included if with respect to other products in the same product line the taxpayer uses an opp determined at a different overlapping level of the product line hierarchy conclusion this method of grouping transactions in computing the opp under the fsc marginal_costing rules is not permissible because it involves inclusion of a product in more than one product group in violation of the second sentence of temp sec_1 b -1t b ii facts corp a is a domestic_corporation that files a consolidated federal_income_tax return with various wholly-owned domestic subsidiaries corp a-fsc is a wholly-owned subsidiary of corp a incorporated in possession a on date for tax_year sec_1 and corp a-fsc had in place a valid election to be treated as a foreign_sales_corporation fsc pursuant to sec_922 and sec_927 of the internal_revenue_code and in all other respects continuously maintained its status as a fsc as defined in sec_922 corp a and certain of its domestic subsidiaries are engaged in the manufacture and worldwide sale of products in industry a and are related suppliers with respect to corp a-fsc within the meaning of temp sec_1_927_d_-2t for purposes of this memorandum corp a and the other related suppliers are referred to collectively as corp a corp a-fsc acts as commission agent for export sales of corp a which pays corp a-fsc a commission equal to the maximum amount permitted under the administrative pricing provisions of sec_925 the products sold by corp a for export are export_property within the meaning of sec_927 the gross_receipts derived from corp a's export sales are foreign_trading_gross_receipts within the meaning of sec_924 in the original income_tax returns filed for tax_year sec_1 and corp a and corp a-fsc collectively taxpayer elected pursuant to sec_927 and temp sec_1 a -1t c i to group some of its export transactions in applying the administrative pricing rules of sec_925 in amended returns timely filed pursuant to temp sec_1 a -1t e and a -1t c i as amended by t d c b taxpayer redetermined some of its fsc commissions using the combined taxable_income cti method under sec_925 and sec_925 for the full costing cti method under sec_925 the commission was determined entirely on a transaction-by-transaction basis however with respect to those products for which taxpayer chose to apply the marginal_costing tam-121094-00 rules under sec_925 taxpayer grouped transactions for purposes of computing the overall profit percentage opp pursuant to temp sec_1 b -1t c at issue is the methodology used for this opp grouping corp a’s products typically are categorized into a multi-tiered tree or hierarchy of product lines as shown in diagram abcdefgh abcd efgh ab cd ef gh a b c d e f g h diagram the broadest product line abcdefgh comprises two narrower product lines abcd and efgh product line abcd in turn comprises two narrower product lines ab and cd while product line efgh comprises product lines ef and gh each of these narrower product lines comprise the various products for example product line ab includes products a and b a product constitutes the narrowest level at which transactions are grouped taxpayer represents that all products and product lines are properly determined in accordance with recognized trade or industry usage within the meaning of temp sec_1 a -1t c ii in grouping for opp purposes taxpayer first computes an opp for each product and product line level a typical example is shown in diagram taxpayer computes an opp of for product a by grouping all transactions in that product taxpayer also computes an opp of for product line ab grouping all transactions in all products in that product line including products a and b the opp for product line ab is less than the opp for product a because the profitability of product b which has a lesser individual opp of is averaged with the profitability of product a to arrive at the opp for product line ab similarly working up the product line tree taxpayer computes an opp of for the broader product line abcd grouping all product lines under that product line including product lines ab and cd finally taxpayer computes an opp of for the broadest product line abcdefgh grouping all product lines under it including abcd and efgh tam-121094-00 taxpayer then selects the opp grouping to be used in its marginal_costing administrative price fsc commission with respect to the transactions in each product in making this selection for a product taxpayer chooses the greatest of the opps for all the levels of the product lines that comprise that product for example for product a taxpayer chooses the opp computed separately for that product since that opp is greater than the opp computed for product line ab product line abcd or product line abcdefgh by contrast in the case of product b the opp computed for the abcd product line is greater than that computed for product b separately or at the level of product line ab or product line abcdefgh therefore taxpayer uses the opp computed for the entire product line abcd grouping as the operative opp to be used in determining the fsc commission with respect to the transactions in product b notwithstanding that such grouping overlaps the product a grouping used for opp purposes for product a law for tax_year sec_1 and a foreign_corporation that properly elects fsc treatment pursuant to sec_922 and sec_927 may under sec_921 exclude from its taxable_income portions of its foreign_trade_income derived from foreign_trading_gross_receipts under sec_924 and temp sec_1 a - 1t b foreign_trading_gross_receipts of a fsc generally include gross_receipts from the sale of export_property as defined in sec_927 by either the fsc or any principal for whom the fsc acts as a commission agent the commission payable to the fsc by a related_supplier may be determined under the administrative pricing rules of sec_925 which include the combined taxable_income cti method under sec_925 under this method the fsc commission is computed by reference to full costing cti or in the alternative marginal_costing cti pursuant to sec_925 sec_927 provides b grouping of transactions -- to the extent provided in regulations any provision of this subpart which but for this subparagraph would be applied on a transaction-by-transaction basis may be applied by the taxpayer on the basis of groups of transactions based on product lines or recognized industry or trade usage such regulations may permit different groupings for different purposes temp sec_1 a -1t c provides in pertinent part grouping transactions i the determinations under this section are to be made on a transaction-by-transaction basis however at the annual choice made by the related_supplier if the administrative pricing methods are used some or all of these determinations may be made on the basis of groups consisting of products or product lines tam-121094-00 ii a determination by the related_supplier as to a product or a product line will be accepted by a district_director if such determination conforms to either of the following standards recognized trade or industry usage or the two-digit major groups or any inferior classifications or combinations thereof within a major group of the standard industrial classification as prepared by the statistical policy division of the office of management and budget executive office of the president a product shall be included in only one product line if a product otherwise falls within more than one product line classification iii a choice by the related_supplier to group transactions for a taxable_year on a product or product line basis shall apply to all transactions with respect to that product or product line consummated during the taxable_year however the choice of a product or product line grouping applies only to transactions covered by the grouping and as to transactions not encompassed by the grouping the determinations are to be made on a transaction-by-transaction basis for example the related_supplier may choose a product grouping with respect to one product and use the transaction-by-transaction method for another product within the same taxable_year emphasis added sec_925 provides b rules for marginal_costing -- the secretary shall prescribe regulations setting forth -- rules for the allocation of expenditures in computing combined taxable_income under subsection a in those cases where a fsc is seeking to establish or maintain a market for export_property temp sec_1 b -1t provides in pertinent part a in general this section prescribes the marginal_costing rules authorized by sec_925 if under paragraph c of this section a fsc is treated for its taxable_year as seeking to establish or maintain a foreign market for sales of an item product or product line of export_property from which foreign_trading_gross_receipts are derived the this rule is illustrated in example of temp sec_1 a -1t f tam-121094-00 marginal_costing rules prescribed in paragraph b of this section may be applied at the related supplier’s election to compute combined taxable_income of the fsc and related_supplier derived from those sales b marginal_costing rules -- in general marginal_costing is a method under which only direct production_costs of producing a particular item product or product line are taken into account for purposes of computing the combined taxable_income of the fsc and its related_supplier under sec_925 overall profit percentage limitation under marginal_costing the combined taxable_income of the fsc and its related_supplier may not exceed the overall profit percentage determined under paragraph c of this section multiplied by the fsc’s foreign_trading_gross_receipts if the fsc is the principal on the sale or the related supplier’s gross_receipts if the fsc is a commission agent from the sale of export_property grouping of transactions i in general for purposes of this section an item product or product line is the item or group consisting of the product or product line pursuant to sec_1 a -1t c used by the taxpayer for purposes of applying the full costing combined taxable_income method of sec_1 a -1t c and ii however for purposes of determining the overall profit percentage under paragraph c of this section any product or product line grouping permissible under sec_1 a -1t c may be used at the annual choice of the fsc even though it may not be the same item or grouping referred to in the above subdivision i of this paragraph as long as the grouping chosen for determining the overall profit percentage is at least as broad as the grouping referred to in the above subdivision i of this paragraph a product may be included for this purpose however in only one product group even though under the grouping rules it would otherwise fall in more than one group thus the marginal_costing rules will not apply with respect to any regrouping if the regrouping does not include any product or products that was included in the group for purposes of the full costing method c definitions -- establishing or maintaining a foreign market a fsc shall be treated for its taxable_year as seeking to establish or maintain a foreign market with respect to sales of an item product or product line of export_property from which foreign_trading_gross_receipts are derived if the combined taxable_income computed under paragraph tam-121094-00 b of this section is greater than the full costing combined taxable_income overall profit percentage i for purposes of this section the overall profit percentage for a taxable_year of the fsc for a product or product line is the percentage which -- a the combined taxable_income of the fsc and its related_supplier from the sale of export_property plus all other taxable_income of its related_supplier from all sales domestic and foreign of such product or product line during the fsc’s taxable_year computed under the full costing method is of related_supplier from all sales of the product or product line b the total gross_receipts of the fsc and ii at the annual option of the related_supplier the overall profit percentage for the fsc’s taxable_year for all products and product lines may be determined by aggregating the amounts described in subdivision i a and b of this paragraph of the fsc and all domestic members of the controlled_group as defined in sec_927 and sec_1 a -1t h of which the fsc is a member for the fsc’s taxable_year and for taxable years of the members ending with or within the fsc’s taxable_year emphasis added prior to the enactment of the fsc provisions certain export transactions were subject_to the domestic_international_sales_corporation disc regime of sections which contained administrative pricing rules similar to the corresponding fsc provisions the legislative_history of the fsc regime states in general where the provisions of the bill are identical or substantially_similar to the disc provisions under present law the committee intends that rules comparable to the rules in regulations issued under those provisions will be applied to the fsc s prt no 98th cong 2d sess vol i with respect to grouping transactions of a disc for full costing cti purposes the first three paragraphs of sec_1_994-1 provide grouping transactions i generally the determinations under this section are to be made on a transaction-by-transaction basis however at the annual choice of the taxpayer some or all of these tam-121094-00 determinations may be made on the basis of groups consisting of products or product lines ii a determination by a taxpayer as to a product or a product line will be accepted by a district_director if such determination conforms to any one of the following standards a a recognized industry or trade usage or b the two-digit major groups or any inferior classifications or combinations thereof within a major group of the standard industrial classification as prepared by the statistical policy division of the office of management and budget executive office of the president iii a choice by the related_supplier to group transactions for a taxable_year on a product or product line basis shall apply to all transactions with respect to that product or product line consummated during the taxable_year however the choice of a product or product line grouping applies only to transactions covered by the grouping and as to transactions not encompassed by the grouping the determinations are made on a transaction-by-transaction basis for example the taxpayer may choose a product grouping with respect to one product and use the transaction-by-transaction method for another product within the same taxable_year with respect to grouping transactions of a disc for marginal_costing cti purposes sec_1_994-2 provides grouping of transactions i in general for purposes of this section an item product or product line is the item or group consisting of the product or product line pursuant to sec_1_994-1 used by the taxpayer for purposes of applying the intercompany_pricing_rules of sec_1_994-1 ii however for purposes of determining the overall profit percentage under subparagraph of this paragraph any product or product line grouping permissible under sec_1_994-1 may be used at the annual choice of the taxpayer even though it may not be the same item or grouping referred to in subdivision i of this paragraph as long as the grouping chosen for determining the overall profit percentage is at least as broad as the grouping referred to in such subdivision i the technical memorandum accompanying the treasury_decision issuing the disc administrating pricing regulations states in pertinent part sec_1_994-2 tam-121094-00 paragraph c provides the rules with respect to grouping of transactions for purposes of marginal_costing the groups consisting of products or product lines adopted by the related_supplier under sec_1 c for purposes of applying the intercompany_pricing_rules of sec_1 must also be used for purposes of applying the marginal_costing rules items not grouped under sec_1_994-1 should not be grouped for marginal_costing purposes however for purposes of determining the overall profit percentage under paragraph c the option is given to adopt broader groups of products and product lines than were adopted under sec_1_994-1 this liberalization of the grouping rule is intended to make simpler and easier the computation of the overall profit percentage limitation also if broader groups may be adopted marginal_costing may be permitted with respect to some items products or product lines for which marginal_costing would not otherwise be available this approach is consistent with the theory of sec_1_994-1 which is to give taxpayers maximum flexibility in determining groups of products and product lines in order to obtain maximum benefit from the intercompany_pricing_rules and to simplify computations tech mem t d tm lexi sec_30 pincite date analysis at issue is whether the opp grouping method adopted by taxpayer ie the selection of overlapping opp groupings at different levels of the product line hierarchy for different products complies with the restriction stated in the second sentence of temp sec_1 b -1t b ii a product may be included for this purpose however in only one product group even though under the grouping rules it would otherwise fall in more than one group this restriction prohibits product groups from being counted more than once in a taxpayer’s opp computations thus we refer to the restriction as a prohibition against double inclusion or the double-inclusion prohibition in diagram for example assuming taxpayer receives the benefit of product a’s own relatively large product-level opp with respect to product a we must determine whether taxpayer's use of the opp for product line abcd with respect to product b involves a double counting of the opp for product a in violation of the double-inclusion prohibition taxpayer defines the term product group in a manner described below such that taxpayer's opp grouping methodology does not violate the double-inclusion prohibition we have considered taxpayer's arguments but conclude that the prohibition applies to taxpayer’s opp grouping methodology as well tam-121094-00 temp sec_1 b -1t b governs grouping for marginal_costing cti purposes subdivision i of this paragraph sets forth a general_rule that an item product or product line for marginal_costing purposes must conform with the item or group consisting of the product or product line used for full costing purposes this initial language expressly imports the product or product line concept as the model for grouping to be used in marginal_costing and additionally requires the marginal_costing group to be congruent with the full costing group as a textual matter this language internally defines a group as a product or product line group consisting of the product or product line consistent with the usage in temp sec_1 a - 1t c i groups consisting of products or product lines subdivision ii provides an exception to the required congruence with the full costing group for purposes of determining the opp limitation on marginal_costing cti the first sentence of subdivision ii provides that the opp item or grouping need not be the same as its full costing counterpart with two qualifications first it must be a product or product line grouping permissible under the full costing grouping rules at temp sec_1 a -1t c second it must be at least as broad as the full costing grouping as imported for marginal_costing purposes under subdivision i again as a textual matter this sentence initially refers to any product or product line grouping and then repeatedly uses grouping as the shorthand for this usage the second sentence of temp sec_1 b -1t b ii the double- inclusion prohibition here at issue states a product may be included for this purpose however in only one product group even though under the grouping rules it would otherwise fall in more than one group because this sentence is qualified by however we interpret the sentence as a qualification on the first sentence therefore the term product group refers to the grouping consisting of a product or product line that has been selected pursuant to the first sentence as the grouping used for the opp computation the third sentence of temp sec_1 b -1t b ii states thus the marginal_costing rules will not apply with respect to any regrouping if the regrouping does not include any product or products that was included in the group for purposes of the full costing method this sentence is linked to the preceding sentences by thus and serves to clarify the first sentence by pointing out that if a grouping is at least as broad as the full costing grouping it will necessarily include all products that were included in the narrower grouping once again as a textual matter it is plain that the terms group and regrouping like the terms group grouping and product group in the other two sentences are used interchangeably to be synonymous with the phrase group consisting of the product or product line in temp sec_1 b -1t b i and its antecedent in temp sec_1 a -1t c i the textual linkage to the concept of groups constituting products or product lines is also reflected in the specific restrictions on opp grouping which correspond to counterparts under full costing and adapt the full costing restrictions to the opp tam-121094-00 context thus the first sentence of temp sec_1 b -1t b ii clarifies that opp groupings generally follow the groupings used for full costing purposes but may be different as long as they would be permissible under the full costing standards and are at least as broad as the full costing groupings the second sentence is the opp counterpart to the double-inclusion prohibition of temp sec_1 a -1t c ii which states a product shall be included in only one product line if a product otherwise falls within more than one product line classification the opp version uses the term product group instead of product line but for the reasons stated above and following we find that product group means a product or product line grouping permissible for full costing grouping purposes and used for opp grouping purposes finally the third sentence of temp sec_1 b -1t b ii is the opp counterpart to the full-inclusion rule_of temp sec_1 a -1t c iii grouping shall apply to all transactions in the selected product or product line the opp version of this sentence grouping fails if it does not include any product or products included for full costing purposes is slightly modified to clarify that the averaging computations of the opp inherently involve grouping of entire products rather than individual transactions taxpayer’s opp grouping methodology insofar as it involves overlapping groupings violates the opp double inclusion provision in the second sentence of temp sec_1 b -1t b ii the use of opps selected from different levels in the product line hierarchy necessarily results in the inclusion of a product in more than one grouping whenever the levels are within the same product line and thus overlap in diagram such opp grouping would include product a in both the opp grouping of transactions consisting of product a and with respect to product b the opp grouping consisting of product line abcd in the product line hierarchy product a falls within both of these levels and could be grouped in either one of them for example the individual product-level opps could be used for opp grouping with respect to each of products a b c and d or the opp determined at the level of product line abcd could be used with respect to each of the four products in the latter case none of the products would violate the double-inclusion prohibition because each product would be used in only one opp grouping -- abcd however the double- inclusion prohibition prevents any one of the products from being grouped at both levels in determining the total fsc commission because then it would be used in more than one opp computation in determining the fsc commission for the taxable_year if taxpayer uses the opp determined at the product a level with respect to product a taxpayer is prohibited from using the optimal opp determined at the product line abcd level with respect to product b otherwise product a would be used in a second opp grouping that of product line abcd taxpayer maintains that product group in the second sentence of temp sec_1 b -1t b ii means only a grouping not constituting a product or product tam-121094-00 line within the meaning of temp sec_1 a -1 c taxpayer acknowledges that using the opp of the product with respect to the product itself and in a product group so defined would be impermissible because it would violate the double-inclusion prohibition as in technical_advice_memorandum date however taxpayer's methodology involves only grouping on a product or product line basis consequently under taxpayer's narrow interpretation of product group taxpayer's methodology is not within the scope of the double-inclusion prohibition in temp sec_1 b -1t b ii for example in diagram taxpayer does not dispute that once product a is used in the product line hierarchy whether grouped alone or as part of product line ab product line abcd or product line abcdefgh product a could not then be grouped with product f in determining the opp for f we refer to this below as the af example taxpayer maintains however that the opp for the broadest product line abcdefgh could be used as the opp for f we have considered individually and in combination the arguments that taxpayer advances in support of its position but we find them flawed taxpayer maintains that in the absence of a definition of the term product group in the second sentence of temp sec_1 b -1t b ii the term must mean something different from the term product or product line used in the corresponding full costing rule in temp sec_1 b -1t b ii we disagree first there is nothing inherent in the plain meaning of the words product group that is inconsistent with either a product or a product line a product is a group of transactions so product group is susceptible to the meaning of a grouping that consists of a product it is equally susceptible to being defined as a product line a product line is a group of products and product group is a natural contraction of group of products second and more important as discussed in detail above a textual analysis of the regulations demonstrates that product group merely serves as the opp counterpart to the product or product line language in full costing and is one in a series of correspondences between the requirements of the opp grouping regulations and the requirements of the full costing grouping regulations as earlier indicated throughout the text of the opp regulations the terms group grouping and regrouping are consistently used as interchangeable equivalents of group consisting of the product or product line the term product group must be similarly construed as a matter of textual consistency moreover taxpayer has not proffered a coherent definition of this key regulatory term taxpayer posits that a product group is a grouping not constituting a product or because the grouped products do not constitute a product line in accordance with the sic code or recognized trade or industry usage standard of temp sec_1 a -1t c ii as adopted by the first sentence of temp sec_1 b -1t b ii the grouping would additionally fail for that reason as in tam tam-121094-00 product line within the meaning of temp sec_1 a -1t c in the af example the first opp grouping selected used with respect to product a is that of product a alone a grouping that is a product cannot be a product group as defined by taxpayer the second opp grouping selected used with respect to product f is that of af which is a product group as defined by taxpayer product a has been used in one product group as defined however the second sentence of temp sec_1 b -1t b ii prohibits inclusion of a product in more than one product group taxpayer's own example does not fit taxpayer's proposed definition one could possibly refine the definition to better fit the kind of grouping that taxpayer believes is caught by the double-inclusion prohibition eg a product group is either i a product or ii a grouping of products not constituting a product or product line but this would depart farther from the plain language and textual analysis of the regulations we conclude contrary to taxpayer's position that the regulations do not create a product group paradigm for opp purposes separate from the product line concept that prevails in cti determinations in support of its narrow interpretation of product group taxpayer asserts that the opp regulations expressly allow double inclusion within the product line hierarchy because grouping is permitted at any level in the product line hierarchy subject only to the restriction that the opp grouping be at least as broad as the full costing cti grouping this proposition confuses the ability to choose among multiple overlapping levels in arriving at the operative grouping with the ability to use more than one overlapping operative grouping simultaneously the operative grouping to which a regulatory restriction applies is the group that the taxpayer ultimately uses to make the relevant transfer_pricing determination rather than any tentative grouping that the taxpayer may consider as an intermediate step in the process of arriving at the operative grouping with respect to the opp limitation under marginal_costing the relevant determination is the computation of the opp so the operative grouping is the opp grouping under temp sec_1 b -1t b ii the plain language of the first sentence states that the requirements set forth apply to the grouping chosen for determining the opp and the second sentence confirms that the double-inclusion prohibition applies for this purpose this operative grouping is separate and distinct from the grouping for full costing cti purposes under temp sec_1 a - 1t c or the grouping for marginal_costing cti purposes prior to application of the opp limitation under temp sec_1 b -1t b i a taxpayer may refer to these cti groupings as tentative possibilities in choosing the operative opp grouping but they should not be confused with the operative opp grouping itself thus we find that this operative opp grouping is the product group referred to in the double-inclusion prohibition in the context of the provision in which the term appears and as noted in our textual analysis above we find that a product group is the operative grouping used by the taxpayer for opp purposes as distinct from grouping under temp sec_1 b -1t b i which adopts full costing cti groups for marginal_costing purposes whether at the product or product line level the tam-121094-00 double-inclusion prohibition in the second sentence of temp sec_1 b - 1t b ii prevents inclusion of a product in overlapping operative opp groupings our interpretation of product group is supported by the analogous double- inclusion provision for full costing cti purposes under temp sec_1 a - 1t c ii that provision permits inclusion of a product in only one product line taxpayer does not dispute that the term product line refers to the operative grouping for purposes of the relevant transfer_pricing determination -- there full costing cti the term product group serves the identical function with respect to opp grouping it describes the operative grouping and has no other special meaning taxpayer asserts that its definition of product group captures a distinction between its method of grouping within the product line hierarchy used for cti purposes which taxpayer calls vertical opp grouping and the grouping of products in a way that does not constitute a product line which taxpayer calls horizontal grouping however the two types of grouping posited by taxpayer have the same characteristic of overlapping groupings resulting in the same mathematical effect in both cases a high-profit product a in the examples is double-counted as both the source of a large opp with respect to its own transactions and an enhancement to the opp of a product with lower profitability b in the example of taxpayer's methodology and f in the af example this kind of distortion is targeted by the plain language of the second sentence of temp sec_1 b -1t b ii taxpayer observes that horizontal grouping is prone to one kind of abuse and manipulation absent in vertical grouping in horizontal grouping a taxpayer may potentially form a large number of mathematically advantageous groups by mixing and matching unlike products as in tam by contrast taxpayer's methodology confines its opp groupings to the established product line hierarchy taxpayer thus characterizes its own methodology as more natural than the horizontal variety of opp grouping and argues that this distinction justifies application of the double-inclusion prohibition to only the unnatural methodology the double-inclusion prohibition is concerned with the distortive mathematical effect of overlapping groupings that result in double counting it appears possible that a natural product line hierarchy in a given case could be manipulated to yield a mathematical distortion similar in magnitude to the mathematical effect of an unnatural grouping across hierarchical lines however we need not speculate the double-inclusion prohibition by its terms abides no double counting we conclude that the term product group simply means the operative opp grouping irrespective of whether such opp grouping is horizontal or vertical taxpayer asserts that a prohibition on opp groupings within the product line hierarchy is inconsistent with temp sec_1 b -1t c ii which permits taxpayers in a controlled_group as defined in sec_927 and temp treas reg tam-121094-00 sec_1 a -1t h to aggregate the worldwide profits and worldwide receipts of all such taxpayers in computing the numerator and denominator of the operative opp we disagree this aggregation rule is not structurally or analytically part of the grouping rules the aggregation option simply permits taxpayers in a controlled_group to treat all transactions in a qualifying product or product line as entered into by a single entity for opp computation purposes the opp rules including the grouping provisions of temp sec_1 b -1t b apply to the combined product array of the controlled entities accordingly the second sentence of temp sec_1 b - 1t b ii would prohibit the use of overlapping groupings with respect to different products in that array taxpayer points to the absence of a double-inclusion prohibition in sec_1_994-1 and sec_1_994-2 the corresponding disc grouping regulations and notes that such absence was confirmed by a technical_advice_memorandum indeed tam date found that once the taxpayer met the requirement that opp grouping be at least as broad as grouping for full costing cti purposes t here are no other restrictions on the allowable grouping the service had similarly ruled favorably on overlapping opp grouping for different products in tam date taxpayer further notes that the legislative_history of the fsc provisions states that i n general where the provisions of the bill are identical or substantially_similar to the disc provisions under present law the committee intends that rules comparable to the rules in regulations issued under those provisions will be applied to the fsc s prt no 98th cong 2d sess vol i in light of this background taxpayer maintains that the double-inclusion prohibition in temp sec_1 b -1t b ii must be construed narrowly so as not to apply to taxpayer's methodology of grouping at different overlapping levels within the product line hierarchy taxpayer suggests in this regard that had treasury and the service intended to change the taxpayer-favorable disc result with respect to opp grouping within the product line hierarchy the preamble to the fsc regulations t d 1987_1_cb_184 would have expressly indicated that such grouping was within the scope of the fsc prohibition on double inclusion we do not agree that this background supports taxpayer's position to the contrary we believe that the history of this issue in transition under the disc and fsc regimes is inconsistent with taxpayer's interpretation although the legislative_history contemplates fsc regulations that are i n general comparable to the disc the precise issue in this ruling was not grouping at different overlapping levels for marginal_costing opp purposes but rather grouping at one level for marginal_costing opp purposes and at a different overlapping level to determine an opp for purposes of the special no-loss rule_of sec_1_994-1 this earlier ruling too involved the special opp under sec_1 e rather than the marginal_costing opp tam-121094-00 regulations nothing mandates that the fsc and disc regulations be interpreted identically in all particulars the explicit double-inclusion prohibition in temp sec_1 b -1t b ii as well as the treatment of the issue in technical_advice reflects that treasury and the service were aware that there was no such restriction in the disc regime and affirmatively intended to change the disc result moreover absent any basis in the regulations for distinguishing between taxpayer's methodology and any other yielding the same mathematical result the explicit fsc prohibition cannot be said to have been limited to only other methods of overlapping opp grouping no inference can be drawn from the fact that the preamble to the fsc regulations did not focus in detail on particular restrictions adopted in a comprehensive set of regulations a preamble is a general summary and overview its silence on the purpose of the second sentence is inapposite to the interpretation of the sentence taxpayer correctly observes that the administrative pricing rules in general and the marginal_costing and opp grouping rules in particular afford taxpayers certain choices and flexibility in determining fsc treatment see tech mem t d tm lexi sec_30 pincite date accompanying disc marginal_costing regulations however taxpayer erroneously extrapolates from these general statements of policy to a position that the fsc provisions must be construed to permit unrestricted flexibility the flexibility afforded in the administrative pricing rules is not unbridled the opp limitation itself is a significant restriction on the marginal_costing method taxpayer's argument ignores well-established principles of statutory construction the fsc provisions in general and in particular the marginal_costing and grouping rules enabled by sec_925 and sec_927 effectively confer a partial exemption of income the tax_court has held that grouping issues under the disc regime are subject_to the doctrine_of narrow construction of tax exemption provisions in napp systems inc v commissioner tcmemo_1993_196 the court this doctrine has been consistently applied in a variety of tax cases by the supreme court and circuit courts of appeal see 504_us_229 title vii back-pay award held not within scope of sec_104 exclusion of damages for personal injury exclusions from income must be narrowly construed 489_us_726 in construing provisions such as sec_356 in which a general statement of policy is qualified by an exception we usually read the exception narrowly in order to preserve the primary operation of the provision 356_us_260 rate exception for capital_gain has always been narrowly construed so as to protect the revenue against artful devices 350_us_46 since capital_gain treatment is an exception from the normal_tax requirements of the internal_revenue_code the definition of a capital_asset must be continued tam-121094-00 held invalid a country-by-country basis of grouping finding that since the regulation results in a tax deduction we are required to construe it narrowly in 94_tc_919 aff'd 955_f2d_1037 6th cir the court rejected a taxpayer’s argument that the opp regulations must be interpreted in every case to maximize the benefit of marginal_costing the court held petitioner's argument is essentially that if its method produces a result in harmony with the general regulatory purpose it is correct s uch end justifies the means argument must fail where the means contravenes the continued narrowly applied 336_us_28 the income taxed is described in sweeping terms and should be broadly construed in accordance with an obvious purpose to tax income comprehensively the exemptions on the other hand are specifically stated and should be construed with restraint in the light of the same policy 292_us_435 o nly in exceptional situations clearly defined has there been provision for an allowance for losses suffered in an earlier year 123_f3d_1342 10th cir w e must narrowly construe the 'reasonable cause' exception to sec_6672 liability in order to further the basic purpose of sec_6672 to protect government revenue 86_f3d_1045 11th cir because the terminable property rule is an exception to this general_public policy it should be narrowly construed 914_f2d_586 4th cir defamation damages held not within scope of sec_104 exclusion of damages for personal injury it is a well-recognized even venerable principle that exclusions to income are to be narrowly construed 412_f2d_494 6th cir deferral of gain on residence denied income_tax provisions which exempt taxpayers under given circumstances from paying taxes or as here postponing them are strictly construed 394_f2d_631 6th cir dividend credit denied i t is standard tax law that income deductions and tax_credits are narrowly construed and the taxpayer has the burden of showing he comes within the provision relied upon 364_f2d_38 8th cir income of native american lessee of tribal land not entitled to statutory exemption relating to fee interests exemptions from taxation are matters of legislative grace while here there was no treaty or statute expressly or impliedly exempting such income 324_f2d_702 5th cir this treatment is an exception to the general_rule of taxing all net_income as ordinary_income and as an exception it should be narrowly construed o'gilvie v united_states ustc big_number d kan mot for rec66_f3d_1550 10th cir aff’d 519_us_79 punitive_damages held not within scope of sec_104 exclusion i t is a cardinal rule_of taxation that exclusions to income are to be narrowly construed tam-121094-00 plain language of the regulations w e are unwilling to rewrite the regulation the sixth circuit affirmed stating given the clarity of the opp regulation at issue we are unmoved by the taxpayer’s argument applying the same principle to this case the scope of permitted opp grouping should be narrowly construed as in brown-forman the opp regulation in this case is unambiguous we decline to adopt taxpayer’s interpretation which in effect would rewrite the second sentence of temp sec_1 b -1t b ii had treasury and the service intended to narrow the scope of the double-inclusion prohibition in the very specific way that taxpayer suggests we would expect that explicit language limiting the scope of the prohibition would have been added to the provision as adopted the double-inclusion prohibition is not limited to overlapping opp grouping methodologies not used by taxpayer rather it applies to all overlapping opp grouping methodologies including that used by taxpayer we conclude that in applying the marginal_costing rules under sec_925 to determine corp a's fsc commission for tax_year sec_1 and taxpayer may not compute the opp with respect to a product by using the opp for the product or product line grouping in which the product is included if with respect to other products in the product line the taxpayer determines the opp at a different overlapping level in the product line hierarchy this method of grouping transactions for opp purposes involves inclusion of a product in more than one product group in violation of the second sentence of temp sec_1 b -1t b ii caveats the sole issue addressed by this memorandum is the permissibility of the opp grouping methodology described no opinion is expressed on any other issue including whether any specific product or product line conforms with the requirements of temp sec_1 a -1t c or b -1t b or whether any grouping redetermination was timely filed or otherwise conformed with the procedural requirements of temp sec_1 a -1t c i or a -1t e a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
